OFFICE   OF   THE   ATTORNEY    GENERAL   OF   TEXAS
                              AUSTIN




Honorable L. h. Woods
State SuperintenCtent
Dcpartaent of Education
Austi& Texas

Dear Mr. i?oods~




                                      te whether
                                               or not
                                     e 6F-a fherclbf
                          eeary to put3 8mB.IfO.
                                               I¶&
                          eenotmfriol@Mil7#Tex-
                          dltbelmemledlneueha



       5. 8. 60. 117, as stated ln the b&l& ie o mnendment
of Article 2866 of the Revised Citil Statutes of Pexae. The
first paragraph thereof;Seidentiml to Article 2665. The
seoond paragaph~reade'hs follors~
            SIn arriving at the f5ount to be ap-
       portioned, the Mate Board of RduGstiOn
Hon.   L.    B.          ~p-il
                  \SC~O(LS,      14,   ma90 Page 2


            shall &eterdze the cost of operating schools
            far a six (6) months period, taking into wn-
            sideration the estir;late
                                    of current costs, in-
            cluding the cast of general control, instruct-
            ion, operation, ncrintenance,fixed charges,
            auxiliary agencies, and interest on short term
            loans; all itoms to be calculated on a minimum
            p~gram of education set up by the State Board.
            When such ~portioment    per pupil has been fix-
            a   same &all be certified by the secretary of
            the fioard and filed with the Equalization Tax
            Board to be used by the Tax Board in fixing the
            rate of State ad valorem taxee for eohool pnr-
            posesthatrillpreride slliiialent.Sunda  to
            asintsin the public oehool8 eS %x80 for 8 per-
            ked or mot less than sir (6)ronths~
       TherboMp~agrephdlWG&sthe         StateBaardof  Bdnoa-
tion to determine anmall    the per aaplta apportlomemt OS
thearallsble sohoolfundrltJmutllmlktiena~             to mouat.
      Artidle 1045 Rwked CWil Ststates, llpB6,& smeuded
b7     l@3&
     Acts   426 Le@alature, 'Mound oOrle(lSertioo,page 22,
Chspter8% provlde6iinpartr
                 loie&    eaUmlatlng the rate te be ool-
            leafed for publio ?ree who01 purpoaee~ maib
            Boanl shal1toke into eoneiderotlenthema-
            her oi childmu in the state with&a the aohelae~
            tlo age, to be deterrained .fremthe m8Bt Pemnt
            offlaW aohool eeumq aud rdmllflxa rote
            thatr3ll7leldaadprodaoefor       smhiisoal
            7-   sweutef3uaudoue-half (~70ao)Bo~lU~
            per eaplk for all the ehlldron tith%n the
            oah@laotloage, 68 shorn br 8al.ds8hol8atlo
            aemmm protided, therrte soSiredfOr~ea7
            7-a Ll lnwer emeed the rate ?$xedb71u,m
       Atterney Oenerol Wlllma BoGraw, in a letter OpiniolL
addroswd  t&the Iionorahl6 Ben 0. Tlmlnger, President of the
State Board of Jfducatioq,under date Of Ua7 1% 392% bon-
etrued this part ot'Artlole 91.349so ae not to pmhiblt the
State Bosrd of Bduoation from maMng 8 suppleakentd 8ppropria-
tion.rhich would bring the total per mplta apportiollneatfir
the year in exceos of $17.60, *if In the seuud dleeretlon09
the Board the bslance on hand ia the Avalhble   Behool2'und
justifies such act3#mm
       Without passing upon the construction of the $17.60
prcjvisiouof Article 7043 in this opinion, wc believe that
it Is not repealed by S. li.NO. 117. As ftatod by Judge
Phillips in Cole
            --   vs. State, 1m S.\i'.lO30:
           gH&pesls by inplication are never favored.
      Laws arc enacted with a view to their peman-
      i?ncc,and it is to be slrpposedthat a purpose
      on the part of the law-mal;ingbody to abrogate
      thm nilL bc given uucqulvocal expression.
      finotdOedg0
                of an existing law relating to the
      ~a.m subject is likewise attributed to the
      Legislature iu the enactment of a subsequent
      statute; and when the later act Is 8ileut a8
      to the older Xaw, the prennptlon 18 that lt8.
       contluuedoporatlonrs8 intended, auleec they
       present a eontraaiotlon a0 poeltive that f&e
       purpooe to repeal 18 maultest. To arold a
       state of. oonfllot an lmplled repeal result8
       rhetiethe tro act8 are in 8uch opposition.But
       the antagoElisrquat be abcolate * oo p~Waoanoed
       that bath asuut -otslt&*
       The am10 rdle of 8tatutory oonstm~tion 18 la&d down
In the followlug quotation from the oplnlon 0.fthe Taae ma- -
prePleCourt by Gaines, C. JO la Wddls ~8. Terre& AlO &Ws


             *The repefdllng 8imtion of the *ot~l~et
       olted la as rolloro$ 'All law ondpartooi
       law8 irrUMUllOt with the p~~l8iou8 Of t&l8
       Ac3tweherebyr6pdaeaBg.        Lawa l906p'lUB
       aa IO& It 28 ale* that there $8 us explW0
       repeal8   that Is, the prorl8ton lo question 18
       not direoIl    pointed  out-as expre8sly repsited.
       But SiNme the &feet Of II,   geUerti pmWi8%8n re-
       p8d~g'00~llot~         lam ednao8 that the Loglo-
       lature hadlnmlndooaothlng that was fobere-
       pealed, the ~courts rlll be less inclined
       againetreaognircingrepu.gUancy    luappljtng
       such stfbtutee, rpile,   In dealing rlth   those ot
       the other class, they will, as prlnoiple 8ad
       authority requires,be astute to find 8omo
       reasonablemode of reoonalling     tha with prlS@:’
       statutes so as to avoid a repeal by l@loatlon*.
       SutherlandBtatr Canst. p.SfW. But wen with
       such a provl8ion repe'ialing  all confilctlnglate,
flon. L. A. Woods, 4ril   14, lo30, Page 4


       the courts uust find a repugnancy between the
       old prcvisicn and the new before they can find
       that the latter repeals the farmer.*  ,




        It la our opinion that such repugnancy does not exist
between Article 7043 and Se B. No. 117 which would, under
'the above cited rule of statutory construction, lea& tc the
conclusion that the latter bill repeals by implication the
$17.50 provision of Article 1043. Nor would the +dition
of the clause *All lavs and parts of laws in conflict rith
the provisions of the dot are hereby repealed* to S. B. 117
haVe Buch an effect under the nils amounoed by tbe Tsxas
mpreme-Court In Osddie YE* Terrell, spra.    8.-B*,x0. 317
would h8re to reier specitla8llyto the prwieion intended
Co be repealed in order to effeotuate such a purpoee.

       we adt,    ~~V~YSP~ th8t 6tmt.0~   alrrfty totadbe
better eemed U,   instead of repealing the $17.60 pmrislon
In Artlale 704Rbyasaneof    aproVision lnan awmdmsnt t0
Article 26g6 (i.e. S.3.Uo.117) It be.dnne by a dire& amend-
ment of Article 7043 (as by &R~Lla.llS). 8rB.Xoa.417and
Il.8are most properly 00nui4ered as companion   birlq   deeigrr-
ed together to attain 8 oingle purpoee.
       We vodLd like ta mggest 8 Correotfon fat81 Ba 1171
rhatiulsne   31 tbersof, Wqu8llztbtlonTasBowl~be    changed
t,aread *AutomafiaTax IWOrrtt*
       Ne hope.thot the dote     OpiniOn rlll help to elar%fy
the questlone sulmltted in your letter of AprU     l%tb.
                                     Yours very truly
                                   ATTORXBX,GpJIEsdt
                                                   OF TESA8




UFlN-BR                    .
APPROVED: